                                                              UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA

 In re:                                                                                     Chapter 13
                                                                                            Case No. 19-52142
                   Jorge Vega
                                                                                            APPLICATION FOR COMPENSATION;
                                                                                            DECLARATION
 Debtor(s)                                                                              /


1.      Debtor(s') attorney, Ralph P. Guenther 124245 , requests the approval of attorney's fees in the sum of
$ 7,100.00 pursuant to the attorney's fee disclosure statement filed with the Court and the Guidelines for Payment of
Attorney’s Fees in Chapter 13 Cases (San Jose Division). Of the sum requested, the amount of $ 0.00 has been
previously paid to Debtor(s)’ attorney.

2.           In addition to the basic case, the Debtor(s') case involves:

             X  Real property claims
               Compromise plan use
               Certain additional real property:  piece(s)
               State or federal tax claims
             X Vehicle loans or leases
               An operating business
               Support arrears
               Student loans
             X 25 or more creditors
               Motion to commence or extend the automatic stay

3.     A copy of the RIGHTS AND RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS,
executed by the Debtor(s) and Debtor(s') attorney, has been filed with the Court.

4.           All fees are subject to Court approval, whether paid in advance or through the plan.

       I, the undersigned, declare, under penalty of perjury, that the foregoing is true and correct to the best of my
knowledge.

 Dated:           October 21, 2019                                                     /s/ Ralph P. Guenther
                                                                                       Ralph P. Guenther 124245
                                                                                       Attorney for Debtor(s)




Rev. 6/06

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy

              Case: 19-52142                        Doc# 7           Filed: 10/21/19   Entered: 10/21/19 17:18:58   Page 1 of 1
